Citation Nr: 0425053	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  02-09 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability to include schizoaffective disorder, and post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a compensable evaluation for residuals of 
a scalp laceration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Counsel

INTRODUCTION

The veteran served on active duty from July 1973 to January 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 RO decision which 
denied service connection for schizoaffective disorder to 
include PTSD, service connection for headaches and for 
tinnitus. The RO also determined that a compensable 
evaluation for residuals of a scalp laceration was not 
warranted.  In June 2002, a decision review officer 
determined that service connection for post-traumatic 
headaches was warranted with a 10 percent disability 
evaluation.  This is considered a full grant of the benefit 
sought on appeal.  Accordingly, that issue is no longer in 
appellate status and will not be addressed in this decision.  

Service connection for an emotional condition listed on the 
rating sheet as a passive aggressive personality disorder was 
denied by the RO in March 1982.  At that time, no appeal was 
initiated.  In a September 1991 decision the RO denied 
entitlement to service connection for a nervous condition.  
It again considered the diagnosis of passive aggressive 
personality disorder as well as paranoid schizophrenia.  

In a January 1995 Board decision, it was determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a psychiatric disability.  
The Board considered diagnoses of various personality 
disorders, paranoid schizophrenia, depression, and PTSD.  

A claim based on a new theory of entitlement is not a new 
claim, but constitutes an application to reopen the 
previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 
(1997).  However, a claim based on a new diagnosis is a new 
claim.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The 
veteran has received new psychiatric diagnoses, i.e., 
schizoaffective disorder, since the final 1995 decision.  
Therefore, the Board views his claim for service connection 
for that disability as being new.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  There is no competent evidence of a nexus between a 
current acquired psychiatric disability and a disease or 
injury in service.  

3.  Service-connected residuals of a scalp laceration are 
manifested by a small, non-painful scar without any 
underlying soft tissue damage or signs of disfigurement.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in such service.  38 U.S.C.A. § 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (2003).  

2.  The criteria for a compensable evaluation for residuals 
of a scalp laceration are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.118, 
Codes, 7804, 7805 (2002); 38 C.F.R.§ 4.118 Diagnostic Codes 
7804-7805(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2003) 
(implementing the VCAA) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).   

In correspondence dated in July 2003, the RO provided notice 
as to what evidence the veteran was responsible for, and what 
evidence VA would undertake to obtain.  In the statement of 
the case and supplemental statements of the case, the RO 
informed the veteran of what the evidence needed to show, in 
order to substantiate the claims on appeal.

The July 2003 letter told the veteran to furnish information 
with regard to any person having relevant evidence, and 
advised him that he could furnish private records.  This 
information should have put him on notice to submit relevant 
evidence in his possession.  

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim.  
However, the majority specified that the remedy for deficient 
notice was a remand so that the proper notice could be 
issued.  Here, the veteran essentially received this remedy 
when the RO ultimately issued a VCAA notice letter.
VA has complied with its obligation to afford the veteran 
contemporaneous examinations in connection with his claims.  
The veteran's representative has essentially contended that 
the veteran should be afforded new examinations because the 
last examinations were approximately three years old, and two 
of the three examiners did not review the claims folder.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).
In the case of the veteran's claim for service connection for 
a psychiatric disability, the Board has found no competent 
evidence of a link between a current psychiatric disability 
and service.  Therefore, further examination is not 
warranted.
With regard to the evaluation for the scalp laceration, the 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  In this case, there has been no evidence, and no 
assertion, that the scalp laceration has worsened since the 
last examination.

VA has also obtained all relevant treatment records.  These 
actions have complied with VA's duty to assist the veteran 
with the development of his claims.  38 U.S.C.A. § 5103A 
(West 2002).  

I.  Factual Background

A review of his service medical records reflects that in 
April 1974, the veteran was treated for a laceration of the 
scalp.  In December 1975, the veteran was diagnosed with 
passive aggressive personality disorder and was recommended 
for an administrative discharge.  On service separation 
examination in January 1976, no clinical findings related to 
tinnitus were shown.  Passive aggressive personality disorder 
was diagnosed.  

A summary of VA hospitalization from December 1981 to 
February 1982 reflects that the veteran was admitted 
complaining of increased anger; fear that people were 
plotting against him, and feeling uncomfortable around 
people.  The diagnoses on discharge included history of poly 
drug abuse and mixed personality disorder

A VA hospital summary report reflects that the veteran was 
hospitalized from February to December 1982.  The admitting 
diagnostic impression was episodic alcohol abuse; poly drug 
abuse, by history; mixed personality disorder, and chronic 
active hepatitis by history.  On discharge, the diagnoses 
include schizophrenia, paranoid type; and mixed personality 
disorder.  

A VA hospital discharge summary shows that the veteran was 
hospitalized in October and November 1990.  He was admitted 
expressing suicidal ideation.  The diagnoses included 
polysubstance abuse and antisocial personality disorder.  

The veteran underwent VA hospitalization from November 1990 
to February 1991.  The diagnoses were cocaine and alcohol 
dependence, and probable borderline personality disorder.  

In April 1991 the veteran was referred to VA's National 
Center for PTSD for an inpatient psychiatric evaluation.  The 
veteran was reportedly concerned that he might have PTSD from 
his military service.  He reported that he had had 
difficulties adjusting to military life.  It was reported 
that he had been hit in the head with a dumpster door in 
1974.  He said that he did not think that he had lost 
consciousness at that time, but was unsure.  He sated that he 
became quite depressed while stationed at a shipyard in South 
Carolina.  He reported some evaluation and treatment, but 
said it was not helpful, and things did not improve.  It was 
noted that he had been given a general discharge in January 
1976.  

The veteran further reported that following active duty, he 
had experienced difficulty with employment, and had undergone 
several in-patient hospital stays for psychological and 
alcohol problems.  

The examiner concluded that the veteran did not meet the 
criteria for a PTSD diagnosis since he did not experience a 
traumatic event outside of the realm of normal human 
experience during active duty.  It was noted that he did meet 
the criteria for moderate depression, alcohol and opioid 
dependence and mixed personality disorder.  Rule out thought 
disorder was also noted.  The examiner recommended that the 
veteran be evaluated for possible organic involvement from 
head injuries and an audiology evaluation for ringing in the 
ears and extreme noise sensitivity.  

A March 1992 medical record notes diagnoses of anxiety 
disorder and mixed personality disorder.  

An August 2001 statement from an audiologist who examined the 
veteran indicated that the veteran reported a history of 
bilateral tinnitus over the past 25 years with pain in his 
left ear over the past few months.  The veteran gave a 
history of head trauma during active military service.  It 
was noted that otoscopic examination revealed clear ear 
canals, bilaterally.  Test results for the left ear revealed 
hearing within normal limits from 250 Hertz to 2000 Hertz, 
sloping to a mild to moderate high frequency sensorineural 
hearing loss thereafter.  

On VA general medical examination conducted in October 2001, 
it was reported that the veteran suffered a blunt trauma 
while on active duty in the military.  He stated that a gust 
of wind blew a dumpster door open and hit him on the left 
side at the top of his head.  He indicated that there was no 
loss of consciousness but that he suffered a laceration to 
the area.  

On examination, it was noted that the scalp scar resultant 
from the injury was not obvious to direct and informal 
observation, given that it was underneath a full head of 
hair.  The examiner observed that there was a 3 cm. long 
mildly indented area at the left parietal scalp, without 
inflammation or obvious scar.  No gross disfigurement was 
shown and the skull was of normal shape.  Neurological 
examination was essentially normal.  

The examiner indicated that the veteran complained of 
headaches and occasional dizziness stemming from the trauma 
to his head during military service.  It was noted that the 
headaches could be attributed to his military injury 
"according to his recounting."  The diagnoses included 
post-traumatic headaches and residual scar from head 
laceration.  

On VA psychiatric examination in November 2001, the veteran 
noted a history of several psychiatric hospitalizations as 
well as treatment for alcohol and drug abuse.  The accuracy 
of his history was questioned, but the examiner found the 
major details to be confirmed through the medical records.  
Mental status examination indicated less than adequate 
general information and comprehension of proverbs with some 
concreteness, as well as limited comparisons.  The veteran 
reported some difficulty concentrating.  The diagnoses 
included schizoaffective disorder, depressive type with 
auditory hallucinations, impulsivity, mood swings, anxiety 
and depression; polysubstance dependence, and tinnitus for 
the past year, secondary to head injury in the service.

VA medical records dated from August 1999 to December 2003 
reflect in patient and out patient psychiatric treatment.  A 
July 2002 record notes that the veteran had a history of 
substance abuse as well as past and current intrusive 
thoughts, nightmares, hypervigilance, and avoidance 
associated with the January 1999 fire in which he escaped but 
lost his girlfriend.  He also described other traumas 
including seeing a shipmate electrocuted during service.  The 
veteran indicated that while he never saw combat, the work 
detail was noisy, crowded and dangerous with men constantly 
in peril of work-related accidents.  He said that he had 
difficulty dealing with noise, crowds and authority figures 
following his head trauma during service.  A history of 
violent outbursts, irritability, anger and psychotic symptoms 
was also noted.  The veteran reported that he sustained an 
additional head injury in 1991 secondary to a motor vehicle 
accident.  He said that his personality had changed since the 
head traumas.  

An August 2002 medical record notes that the veteran was seen 
admitted for detoxification from alcohol and due to suicidal 
ideation.  The veteran related that he also had chronic 
suicidal thoughts after his girlfriend died in a fire which 
was possibly the manifestation of substance induced mood 
disorder or part of the symptoms of his PTSD.  Mental status 
examination revealed some thought process disorder which was 
possibly due to intoxication but also possibly due to his 
schizoaffective disorder.  The diagnoses included alcohol 
dependence; cocaine abuse, in remission; depression with 
suicidal ideation; rule out substance induced mood disorder; 
schizoaffective disorder, by history, and rule out PTSD.  
Brain imaging was recommended due to his history of head 
trauma to rule out organic cause of his mental illness.  

A February 2003 record notes that the veteran continued to 
complain of irritability, nightmares, hypervigilance, and 
flashbacks from the fire that took his girlfriend's life.  

II.  Analysis

a.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b).  

ii.  Psychiatric Disability

Service connection for certain chronic diseases, including a 
psychosis, will be presumed if they are manifest to a 
compensable degree within the year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

As noted above, service medical records contain a diagnosis 
of passive aggressive personality disorder.  However, 
personality disorders as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (2003).  

The post service evidence contains diagnoses of various 
acquired psychiatric disabilities beginning in 1982, several 
years after service.  

On a number of occasions the veteran has asserted that a 
current psychiatric disability is due to in-service head 
trauma or to stressors experienced in service.  However, no 
competent medical professional has supported these theories, 
or otherwise linked a current acquired psychiatric disability 
to service.  

As a layperson, the veteran is not competent to express 
opinions as to medical causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Thus, his assertions do 
not satisfy the requirement for service connection, that 
there be competent evidence of a relationship between a 
current disability and service.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2003).  Since there 
is no medical evidence linking current PTSD to an in-service 
stressor, the claim for service connection for PTSD must 
fail.

The Board also notes that while some records show that the 
veteran has been suspected of having PTSD, the 1991 National 
Center for PTSD evaluation specifically found that the 
veteran did not meet the criteria for a PTSD diagnosis.  This 
evaluation was the product of a detailed and prolonged 
evaluation while the veteran was hospitalized.  While 
subsequent records note a diagnosis of "rule out PTSD," 
such reports have consistently reflected that any presumed 
PTSD is principally related to the 1999 death of his 
girlfriend in a fire.  Although more recently the veteran has 
described in-service stressors, no medical professional has 
attributed a diagnosis of PTSD to these stressors.  Indeed 
the recent evidence shows that the diagnosis of PTSD was 
doubted, as shown by the diagnoses of "rule out PTSD."

The weight of the credible evidence is against a finding that 
any current acquired psychiatric disorder is the result of a 
disease or injury in service.  The preponderance of the 
evidence is against the claim for service connection.  Thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

b.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

The residuals of the veteran's scalp laceration are currently 
rated 0 percent (noncompensable) disabling pursuant to 38 
C.F.R. § 4.118, Diagnostic Code 7805 for rating scars.  The 
Board notes that the rating criteria for evaluating skin 
disorders were changed, effective August 30, 2002.  In the 
March 2004 supplemental statement of the case, the veteran 
was advised of the new rating criteria.  

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).  

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the veteran's claim under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions. Wanner v, Principi, 17 Vet. App. 4, 9 (2003).  

In accordance with VAOPGCPREC 7-2003, a liberalizing law will 
generally be deemed not to have retroactive effects.  If the 
veteran could obtain an increased evaluation under the new 
rating criteria, the change would have to be deemed 
liberalizing.  Accordingly, the Board has considered the new 
rating criteria for evaluation of scars since its effective 
date of August 30, 2002.

With respect to the applicable rating criteria for scars in 
effect prior to August 30, 2002, a 10 percent evaluation is 
the maximum evaluation assignable under Diagnostic Code 7804, 
for superficial scars which are tender and painful on 
objective demonstration.  Scars may be evaluated on the basis 
of any related limitation of function of a bodily part which 
they affect.  38 C.F.R. Part 4, Code 7805 (in effect prior to 
August 30, 2002).  

Disfiguring scars of the head, face or neck warranted a 
noncompensable rating if slight; a 10 percent rating if 
moderately disfiguring; a 30 percent rating if severe, 
especially if producing a marked  and unsightly deformity of 
the eyelids, lips, or auricles; and a 50 percent rating if 
complete or exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).

Under the revised criteria, scars that are superficial and 
painful on examination are rated as 10 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar is 
one not associated with underlying soft tissue damage. 38 
C.F.R. § 4.118, Diagnostic Code 7804, Note 1.  

Other scars are rated based upon limitation of function of 
affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805.  

Extensive new criteria were adopted for evaluating 
disfiguring scars:


7800 Disfigurement of the head, face, or neck:
  With visible or palpable tissue loss and 
either gross
80
              distortion or asymmetry of three or 
more features or

              paired sets of features (nose, chin, 
forehead, eyes

             (including eyelids), ears (auricles), 
cheeks, lips), or;

             with six or more characteristics of 
disfigurement

            With visible or palpable tissue loss and 
either gross
50
            distortion or asymmetry of two features 
or paired sets of

            features (nose, chin, forehead, eyes 
(including eyelids),

            ears (auricles), cheeks, lips), or; with 
four or five

            characteristics of disfigurement

            With visible or palpable tissue loss and 
either gross
30
            distortion or asymmetry of one feature or 
paired set of

            features (nose, chin, forehead, eyes 
(including eyelids),

            ears (auricles), cheeks, lips), or; with 
two or three

            characteristics of disfigurement

            With one characteristic of disfigurement
10
            Note (1)8 characteristics of 
disfigurement, for

            purposes of evaluation under § 4.118, 
are:

            Scar 5 or more inches (13 or more cm.) in 
length.

            Scar at least one-quarter inch (0.6 cm.) 
wide at widest

            part.

           Surface contour of scar elevated or 
depressed on

           palpation.

           Scar adherent to underlying tissue.

           Skin hypo-or hyper-pigmented in an area 
exceeding six

           square inches (39 sq. cm.).

           Skin texture abnormal (irregular, 
atrophic, shiny, scaly,

           etc.) in an area exceeding six square 
inches (39 sq.

           cm.).

           Underlying soft tissue missing in an area 
exceeding six

           square inches (39 sq. cm.).

           Skin indurated and inflexible in an area 
exceeding six

           square inches (39 sq. cm.).


In addition, a zero percent evaluation shall be assigned when 
the schedule does not provide a zero percent evaluation for a 
diagnostic code and the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

It is apparent that the residuals of the veteran's scalp 
laceration involves a very small scar, covering an area or 3 
cm, without any disturbance of skin texture or underlying 
soft tissue damage and essentially without any significant 
objective symptomatology or functional limitation.

In fact, the October 2001 VA examiner noted that the scar was 
not visible on ordinary observation, and did not result in 
gross disfigurement or disability.  Such clinical findings 
represent stable, superficial scarring, since no underlying 
soft tissue damage has been clinically shown or even alleged.  
Also, the stable, superficial scarring has not been 
clinically shown to result in limited motion or objectively 
shown pain.  

The veteran was observed to have a mildly indented area in 
the area of the injury, but the examiner did not identify a 
scar.  Thus while one of the characteristics of disfiguring 
scars is a depressed area to palpation, the veteran was not 
found to have a scar on the most recent VA examination.

Thus, under either the old or amended diagnostic codes, 
residuals of the scalp laceration are not shown to be 
manifested by scaring with functional limitation, 
disfigurement, tenderness or pain.  Thus the record does not 
show that the service connected disorder meets the criteria 
for a compensable disability evaluation.  Since the 
preponderance of the evidence is against the veteran's claim, 
it is denied.  



ORDER

Entitlement to service connection for a psychiatric 
disability to include schizoaffective disorder, and PTSD is 
denied.  

Entitlement to a compensable evaluation for residuals of a 
scalp laceration is denied.  


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

On VA audiological examination in November 2001, the veteran 
reported a history of ringing tinnitus, especially in the 
left ear, since being hit in the head in 1974.  Tinnitus was 
diagnosed as a current disability but no opinion was reported 
as to its relationship to service.  The psychiatric examiner 
reported an Axis III diagnosis of tinnitus for the past year, 
secondary to a head injury in service; however, it does not 
appear that this diagnosis was the result of a review of the 
record.

The veteran is competent to report an in-service head injury.  
The RO has acknowledged such an injury by granting service 
connection for traumatic headaches.  The veteran is also 
competent to report a continuity of symptomatology, namely 
ringing in his ears.  Charles v. Principi, 16 Vet. App. 370 
(2002).  

An examination is needed so that a medical professional can 
review the record and provide a competent opinion as to 
whether the veteran has current tinnitus related to a disease 
or injury in service.

Accordingly, the claim is remanded for the following:

1.  The veteran should be afforded a VA 
audiology or other appropriate 
examination to obtain an opinion as to 
whether he has current tinnitus related 
to service.  The examiner should review 
the claims folder and note such review in 
the examination report or in an addendum 
to the report.  All indicated testing 
should be conducted.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) a.) that the veteran 
has current tinnitus, and b.) if so 
whether it is at least as likely as not 
that any current tinnitus is the result 
of a disease or injury in service, 
including residuals of a head injury.  
The examiner should provide a rationale 
for the opinion.

2.  The AMC or RO should then re-
adjudicate the claim, and, if it remains 
denied, issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



